DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 7/11/2022. Claims 1 and 14 are currently amended. Claim 4 is canceled. Claims 1-3 and 5-18 are pending review in this action. The previous objection regarding the Specification and the Claims are withdrawn in light of Applicant's amendment to the Specification and the Claims. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same combination of references used in the previous office action have been upheld as reading on the claims. The double patenting rejections issued in the previous office action are maintained.
Information Disclosure Statement
The information disclosure statements submitted on 4/9/2022, 4/29/2022, 6/8/2022, and 7/11/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1), in further view of Chen et al. (CN 207199806U -included in Applicant’s IDS), Lica et al. (US 20180190956A1), and Ootsuki et al. (US 20210013460A1). 
In Regards to Claim 1:
Ohshiba discloses an energy storage module (unit module, 11) comprising: a plurality of battery cells (energy storage devices, 200) arranged in a first direction such that long side surfaces of adjacent battery cells (energy storage devices, 200) face one another, each of the battery cells (energy storage devices, 200) comprising a vent (safety valve, 221) (Figure 3, [0063, 0070]). Ohshiba further discloses a plurality of insulation spacers (partition member, 110), each adjacent pair of the battery cells (energy storage devices, 200) having at least one of the insulation spacers (partition member, 110) being between the long side surfaces of the battery cells (energy storage devices, 200) (Figure 10, [0066-0067]). Ohshiba further discloses that the long side surfaces of adjacent battery cells (energy storage devices, 200) are spaced apart from each other by a first distance (width of support member, 120) (Figures 7, 8B, and 10, [0068]). Ohshiba further discloses that the insulation spacers (partition member, 110) are inserted into the support member (120), and are arranged so as to not come into contact with the battery cells (energy storage devices, 200) (Figure 5, [0066, 0068]). Ohshiba further discloses that the insulation spacers (partition members, 110) may be formed from the material MICA [0067]. Ohshiba further discloses a cover member (outer covering body, 100) comprising an internal receiving space configured to accommodate the battery cells (energy storage devices, 200) and the insulation spacers (partition members, 110) (Figure 3, [0063]). Ohshiba further discloses a top plate (flow path forming portion, 300) which comprises ducts (safety valve openings, 311) respectively corresponding to the vents (safety valve, 221) of the battery cells (energy storage devices, 200) and having fire extinguishing agent openings (partition member openings, 312) respectively corresponding to the insulation spacers (partition members, 110) (Figure 9A, [0127, 0130]). Ohshiba further discloses a top cover (inner lid, 500) coupled to a top of the top plate (flow path forming portion, 300) (Figure 13, [0136]). Ohshiba further discloses an extinguisher sheet (heat insulation member, 400) between the top cover (inner lid, 500) and the top plate (flow path forming portion, 300), which may be formed from any material having heat insulating properties (Figure 3, [0075]).
Though Ohshiba does not explicitly disclose that the top plate (flow path forming portion, 300) is coupled to a top of the cover member (outer covering body, 100), Ohshiba does disclose that the top plate (flow path forming portion, 300) is coupled to the top cover (inner lid, 500) (Figure 13, [0140]) and further discloses that the top cover (inner lid, 500) is coupled to a top of the cover member (outer covering body, 100) (Figure 15, [0141]), thus the top plate (flow path forming portion, 300) is necessarily coupled to a top of the cover member (outer covering body, 100). 
Ohshiba is deficient in disclosing 1) that each of the insulation spacers comprising a heat-insulating first sheet and a plurality of flame-retardant second sheets respectively adhered to opposite surfaces of the first sheet by an adhesion member, 2) the value of the first distance and the thickness of each of the insulation spacers, 3) that the top cover has discharge openings respectively corresponding to the ducts, and 4) that the extinguisher sheet is configured to emit a fire extinguishing agent at a temperature exceeding a reference temperature.
Regarding 1) and 2), Chen discloses a plurality of insulation spacers (heat insulation sheet, 40) for use between the long side surfaces of an adjacent pair of the battery cells (10/20/30), each of the insulation spacers (heat insulation sheet, 40) comprising a plurality of MICA sheets (1/2/3), the MICA sheets (1/2/3) being adhered to one another by an adhesion member (adhesive layer, 4/5/6/7) (Figures 1-2, p.1, lines 28-38). Chen further discloses that MICA sheets (1/2/3) are both heat-insulating and flame-retardant (p.1, line 16 – p.2, line 47). Chen further teaches that by layering multiple mica sheets (1/2/3) via an adhesion member (adhesive layer, 4/5/6/7), an insulation spacer (heat insulation sheet, 40) having excellent heat insulation and pressure resistance is produced which is capable of delaying expansion of a thermal runaway situation (p.2, lines 1-8). Chen further discloses that the thickness of the second MICA sheets (1/3) may be greater than the thickness of the first MICA sheet (2) (p. 2, lines 32-33), but does not provide a value for the thickness of any of the first MICA sheet (2) and second MICA sheets (1/3). Chen further teaches that when the battery cells (10/20/30) are in the charging state the battery cells (10/20/30) will be slightly expanded, thus necessitating that the insulating spacers (heat insulation sheet, 40) are not filling up the entire space between adjacent battery cells (10/20/30)  (p.2, line 46- p.3, line 5).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the insulation spacers (partition members, 110) of Ohshiba to have the configuration of mica sheets (first sheet, 2, and second sheets, 1/3) with adhesion members (adhesive layers, 5/6) there between as taught by Chen, with reasonable expectation in success in providing insulation spacers with excellent insulation properties capable of delaying expansion of a thermal runaway situation in a battery module. By doing so, the limitation of Claim 1 requiring that each of the insulation spacers comprising a heat-insulating first sheet and a plurality of flame-retardant second sheets respectively adhered to opposite surfaces of the first sheet by an adhesion member, is met.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention when selecting a thickness for the insulation spacers (partition member, 110) of Ohshiba, to select a thickness less than 50% of the distance between adjacent battery cells to ensure that the insulation spacers fit within the support member (120) without coming into contact with the battery cells, as required by Ohshiba, and further, to provide adequate space for the battery cells to expand during charging, as taught by Chen. By doing so, the limitation of Claim 1 requiring that a thickness of each of the insulation spacers is less than 50% of the first distance, is met.
	Regarding 3), Lica discloses a top cover (holding down means, 100) which serves to fix a plurality of battery cells (2) within a battery module (70) (Figure 2, [0052, 0054]). Lica further discloses that each of the plurality of battery cells (2) has a duct (bursting openings, 33) for gas discharge, and that the top cover (holding down means, 100) has discharge openings (gas-venting openings, 130) respectively corresponding to the ducts (bursting openings, 33) (Figures 1 and 4, [0050, 0059]). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the top cover (inner lid, 500) of Ohshiba, discharge openings which correspond to the ducts of the battery cells, as it is known in the art as a common feature of battery top covers for battery modules, as taught by Lica, and the skilled artisan would understand that by providing discharge opening in the top cover, the battery module would have enhanced thermal management capabilities as the battery module would have means of venting hot gas in circumstances of thermal runaway within one or more battery cells. By doing so, the limitation of Claim 1 requiring that the top cover has discharge openings respectively corresponding to the ducts, is met. 
	Regarding 4), Ootsuki discloses an extinguisher sheet (fire-resistant laminate, 20) for a battery which is disposed on the surface of a battery cell (11) (Figure 10, [0227]). Ootsuki further discloses that the extinguisher sheet (fire-resistant laminate, 20) is configured to emit a fire extinguishing agent (endothermic agent) at a temperature exceeding a reference temperature [0085, 0115, 0179-0180]. Ootsuki further teaches that the extinguisher sheet (fire-resistant laminate, 20) serves to exert high fire-extinguishing performance when ignition occurs by efficiently dispersing a fire-extinguishing agent [0064-0065].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the material of the extinguisher sheet (heat insulation member, 400) of Ohshiba, the fire-resistant laminate of Ootsuki, with reasonable expectation of success in providing an extinguisher sheet with high fire-extinguishing performance, thus enhancing the safety of the battery module. By doing so, the limitation of Claim 1 requiring that the extinguisher sheet be configured to emit a fire extinguishing agent at a temperature exceeding a reference temperature, is met.
	Therefore, following all of the above detailed modifications, all of the limitations of Claim 1 are met.

In Regards to Claim 5 (Dependent on Claim 1):
	Ohshiba as modified by Chen, Lica, and Ootsuki discloses all of the limitations of Claim 1, including that the fire extinguishing agent is emitted from the extinguisher sheet (heat insulation member, 400), as set forth above. Ohshiba further discloses that the extinguisher sheet (heat insulation member, 400) is located between the top cover (inner lid, 500) and the top plate (flow path forming portion, 300) (Figure 3, [0075]), and that the top plate (flow path forming portion, 300) includes fire extinguishing agent openings (partition member openings, 312) respectively corresponding to the insulation spacers (partition members, 110) (Figure 9A, [0127, 0130]).
	As such, when the fire extinguishing agent is emitted from the extinguisher sheet (heat insulation member, 400), it will necessarily fill the spaces between the insulation spacers (partition members, 110) and the battery cells (energy storage devices, 200) through the fire extinguishing agent openings (partition member openings, 312). Therefore, all of the limitations of Claim 5 are met.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1), in view of Chen et al. (CN 207199806U -included in Applicant’s IDS), Lica et al. (US 20180190956A1), and Ootsuki et al. (US 20210013460A1) as applied to Claim 1 above, with further teaching support from PubChem (PubChem Compound Summary on Vermiculite. Webpage.).
In Regards to Claim 2 (Dependent on Claim 1):
	Ohshiba as modified by Chen, Lica, and Ootsuki disclose all of the limitations of Claim 1 as set forth above.  Chen further discloses that the first sheet (2) and second sheets (1/3) are made of MICA (p.2, lines 14-18). 
	Ohshiba as modified by Chen, Lica, and Ootsuki are silent to the MICA sheets being a ceramic sheet material.
	However, the common definition of a ceramic is a material that is neither metallic or organic, are typically hard and chemically non-reactive, and may be formed with heat. PubChem provides a chemical component summary of vermiculite (a species of MICA), which teaches that vermiculite (MICA) is composed of inorganic, non-metallic materials. 
	As such, based on the common definition of a ceramic material, MICA would be understood by the skilled artisan to be a ceramic material. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent on Claim 2):
Ohshiba as modified by Chen, Lica, and Ootsuki disclose all of the limitations of Claim 2 detailed above, as understood in light of the teachings of PubChem. PubChem further discloses that vermiculite (MICA) magnesium. Therefore, all of the limitations of Claim 3 are met.
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1), in view of Chen et al. (CN 207199806U -included in Applicant’s IDS), Lica et al. (US 20180190956A1), and Ootsuki et al. (US 20210013460A1), as applied to Claim 1 above, and further in view of Ninomiya et al. (WO 2020203646A1). In lieu of a machine translation of (WO 2020203646A1), all citations in the office action are made in reference to the equivalent US case Ninomiya et al. (US 20220006158A1).
In Regards to Claim 6 (Dependent on Claim 1):
Ohshiba as modified by Chen, Lica, and Ootsuki disclose all of the limitations of Claim 1 as set forth above.  Chen further discloses that the first sheet (2) is adhered to the second sheets (1/3) at opposite ends thereof by the adhesion member (adhesive layer, 5/6), which is hollow in the center (Figure 1, p.2, lines 25-36). 
Ohshiba as modified by Chen, Lica, and Ootsuki is deficient in disclosing that each of the insulation spacers has a width-direction size less than twice a height-direction size thereof.
Ninomiya discloses an insulation spacer (partition member, 1) for a battery module (assembled battery) wherein the insulation spacer (partition member, 1) is located in between adjacent battery cells (unit batteries) (Figure 3, [0042]). Ninomiya further discloses an exemplary embodiment in Example 1 of an insulation spacer (partition member, 1) having a width-direction size (length) of 90 mm and a height-direction size (width) of 150mm [0086].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious when designing the insulation spacer of Ohshiba, to select for the width-direction size and height-direction size, dimensions similar to those disclosed in Ninomiya, as they are known dimension in the art for an insulation spacer in a battery module. The examiner notes that though the insulation spacer as disclosed by Ninomiya does not possess a width-direction size less than twice a height-direction size, it would be obvious to the skilled artisan to select similar dimensions to those disclosed by Ninomiya which do meet the required width-direction size to height-direction size ratio, especially in light of the fact that it has been held that changes in size do not give patentable weight to a claim (MPEP 2144.04 IV). As such, all of the limitations of Claim 6 are met.
 In Regards to Claim 7 (Dependent on Claim 6):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 6 as set forth above. 
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya is deficient in disclosing that the insulation spacers further comprise an edge part comprising a plastic material, and wherein the edge part is formed at peripheral edges of the first and second sheets by insert molding.
Ninomiya further discloses that the insulation spacers (partition member, 1) further comprise an exterior body (110) having an edge part (peripheral portion, 110a) comprising a plastic material, and wherein the edge part (peripheral portion, 110a) is formed at peripheral edges of the insulation spacers (partition member, 1) (Figure 1A, [0047, 0069, 0053]). Ninomiya further discloses that the edge part (peripheral portion, 110a) serves to bind multiple layers of the exterior body (110) to one another and the inner components of the insulation spacers (partition member, 1) [0045].
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 7 recites that the edge part is formed by insert molding.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the insulation spacers (partition members, 110) of Ohshiba, an exterior body (110) having an edge part (peripheral portion, 110a) as taught by Ninomiya, with reasonable expectation of success in thoroughly binding the multiple sheets of the insulation spacers together. By doing so, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent on Claim 7):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 7 as set forth above. Ninomiya further discloses that in exemplary Example 1 the edge part (peripheral portion, 110a) has a width (W) of 5 mm (Figure 1A, [0086]). As such, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent on Claim 6):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 6 as set forth above. Ohshiba further discloses that one surface of each of the insulation spacers insulation spacers (partition member, 110) faces the long side surface of one of the battery cells (energy storage devices, 200), and the other surface of each of the insulation spacers (partition member, 110) faces the long side surface of another one of the battery cells (energy storage devices, 200) (Figure 10, [0066]). As such, all of the limitations of Claim 9 are met.

In Regards to Claim 10 (Dependent on Claim 6):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 6 as set forth above. 
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya is deficient in disclosing that the first sheet and the second sheets are spaced apart from each other at central portions thereof to form air passages.
Chen further discloses that the second MICA sheets (1/3) are hollow in the middle to allow the battery to have space to expand while ensuring that the pressure between batteries is constant (Figure 1, p.2, lines 1-5). As seen in Figure 1, Chen further discloses that the adhesion members (adhesive layers, 4/5/6/7) also are hollow in the middle. As the adhesion members (adhesive layers, 4/5/6/7) necessarily possess some value of thickness, when the adhesion members (adhesive layers, 4/5/6/7) are placed in between the first MICA sheet (2) and second MICA sheets (1/3), there is necessarily some distance (equal to the thickness of the adhesive layers) in which the first MICA sheet (2) and the second MICA sheets (1/3) are spaced apart. Thus, given that both the second MICA sheets (1/3) and the adhesion members (adhesive layers, 4/5/6/7) are hollow in the center, there necessarily exists a hollow space through which air could pass. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to further modify the second sheets and adhesive members of Ohshiba to include a hollow center as disclosed by Chen, as it is a known feature in the art for insulation spacers to possess. By doing so, all of the limitations of Claim 10 are met. 
In Regards to Claim 11 (Dependent on Claim 10):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 10 as set forth above. As detailed above, because the adhesion members necessarily possess some value of thickness, when the adhesion members are placed in between the first sheet and second sheets, there is necessarily some distance (equal to the thickness of the adhesive layers) in which the first sheet and the second sheets are spaced apart. Thus, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent on Claim 1):
Ohshiba as modified by Chen, Lica, and Ootsuki disclose all of the limitations of Claim 1 as set forth above.  Chen further discloses that adhesion member (adhesive layer, 4/5/6/7) used to adhere the first sheet (2) to the second sheets (1/3) is applied to a region adjacent top and bottom ends if each of the first sheet (2) and the second sheets (1/3) (see Figure 1).
Ohshiba as modified by Chen, Lica, and Ootsuki is deficient in disclosing that each of the insulation spacers has a width-direction size greater than twice a height-direction size thereof.
Ninomiya discloses an insulation spacer (partition member, 1) for a battery module (assembled battery) wherein the insulation spacer (partition member, 1) is located in between adjacent battery cells (unit batteries) (Figure 3, [0042]). Ninomiya further discloses an exemplary embodiment in Example 1 of an insulation spacer (partition member, 1) having a width-direction size (width) of 150 mm and a height-direction size (length) of 90 mm [0086].
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious when designing the insulation spacer of Ohshiba, to select for the width-direction size and height-direction size, dimensions similar to those disclosed in Ninomiya, as they are known dimension in the art for an insulation spacer in a battery module. The examiner notes that though the insulation spacer as disclosed by Ninomiya does not possess a width-direction size greater than twice a height-direction size, it would be obvious to the skilled artisan to select similar dimensions to those disclosed by Ninomiya which do meet the required width-direction size to height-direction size ratio, especially in light of the fact that it has been held that changes in size do not give patentable weight to a claim (MPEP 2144.04 IV). As such, all of the limitations of Claim 12 are met.

In Regards to Claim 13 (Dependent on Claim 12):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ninomiya disclose all of the limitations of Claim 12 as set forth above.
Modified Ohshiba is deficient in disclosing that one surface of each of the insulation spacers faces the long side surfaces of two of the battery cells, and the other surface of each of the insulation spacers faces the long side surfaces of another two of the battery cells.
However, the skilled artisan would know that a common configuration known in the art for battery cells in energy storage modules includes a configuration wherein there are two rows of battery cells with each individual cell having on at least one of the long sides an adjacent neighboring cell and on one short side an adjacent neighboring cell (such as shown in Lica, Figure 2). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select such an arrangement for the energy storage module (unit module, 11) of Ohshiba. Then skilled artisan would then find it obvious to use a single insulation spacer to separate adjacent battery cells in both rows of the energy storage module, with reasonable expectation of success in simplifying the manufacturing process of the energy storage module. By doing so, all of the limitations of Claim 13 are met.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) in view of Chen et al. (CN 207199806U -included in Applicant’s IDS), Lica et al. (US 20180190956A1), and Ootsuki et al. (US 20210013460A1), as applied to Claim 1 above, and further in view of Ha et al. (US 20200350632A1).
The applied reference has a common assignee with the instant application. Based on the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
In Regards to Claim 14 (Dependent on Claim 1):
Ohshiba as modified by Chen, Lica, and Ootsuki discloses all of the limitations of Claim 1, as detailed above. Ohshiba further discloses that each of the battery cells (energy storage devices, 200) comprises: a negative electrode comprising a negative electrode current collector, a negative electrode active material layer on the negative electrode current collector, a positive electrode comprising a positive electrode current collector, and a positive electrode active material layer on the positive electrode current collector, wherein the negative electrode and positive electrode may be any conventionally used electrode [0091-0092]. 
Modified Ohshiba is deficient in disclosing a negative electrode function layer on the negative electrode active material layer, wherein the negative electrode function layer comprises flake-shaped polyethylene particles, and the positive electrode active material layer comprises a first positive electrode active material comprising at least one composite oxide of lithium and a metal selected from the group consisting of cobalt (Co), manganese (Mn), nickel (Ni) and a combination of these metals, and a second positive electrode active material comprising a compound represented by the Chemical Formula (1): LiaFe1-xMxPO4, wherein 0.90≤a≤1.8, 0≤x≤0.7, and M is Mg, Co, Ni, or combinations thereof.
Ha discloses a battery cell (100) which comprises a negative electrode (112) comprising a negative electrode current collector, a negative electrode active material layer on the negative electrode current collector, and a negative electrode function layer on the negative electrode active material layer [0047, 0069]. Ha further discloses that the battery cell (100) comprises a positive electrode (114) comprising a positive electrode current collector and a positive electrode active material layer on the positive electrode current collector [0047-0048]. Ha further discloses that the negative electrode function layer comprises flake-shaped polyethylene particles [0097], and the positive electrode active material layer comprises a first positive electrode active material comprising at least one composite oxide of lithium and a metal selected from the group consisting of cobalt (Co), manganese (Mn), nickel (Ni) and a combination of these metals, and a second positive electrode active material comprising a compound represented by the Chemical Formula (1): LiaFe1-xMxPO4, wherein 0.90≤a≤1.8, 0≤x≤0.7, and M is Mg, Co, Ni, or combinations thereof [0020-0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the negative electrode and positive electrode of Ohshiba to be the negative electrode and positive electrode of Ha, as they are known in the art as common electrodes, which is taught to be appropriate for use in the energy storage module of Ohshiba. By doing so, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent on Claim 14):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ha discloses all of the limitations of Claim 14, as detailed above. Ha further discloses that the flake-shaped polyethylene particles have an average particle diameter (D50) of 2 µm [0133]. Therefore, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent on Claim 14):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ha discloses all of the limitations of Claim 14, as detailed above. Ha further discloses that the flake-shaped polyethylene particles have an average particle diameter (D50) of 2 µm [0133]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent on Claim 14):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ha discloses all of the limitations of Claim 14, as detailed above. Ha further discloses that the flake-shaped polyethylene particles have an average particle diameter (D50) of 2 µm [0133]. Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent on Claim 14):
Ohshiba as modified by Chen, Lica, Ootsuki, and Ha discloses all of the limitations of Claim 14, as detailed above. Ha further discloses that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio in a range from 97:3 to 80:20 [0026]. Therefore, all of the limitations of Claim 18 are met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 10, and 12  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 17-24 of copending Application No. 16/901,474 (reference application). The subject matter of Claims 1 and 17-24 of the reference application anticipate all of the limitations of Claim 1-3, 6-7, 10, and 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-5, and 18-22 of copending Application No. 16/901,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Chen et al. (CN 207199806U).
The reference application discloses all of the limitations of Claim 1 of the instant application except 1) the plurality of battery cells are arranged in a first direction such that long side surfaces of adjacent battery cells face one another, 2) at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells, 3) each of the insulation spacers comprising a heat-insulating first sheet and a plurality of flame- retardant second sheets respectively adhered to opposite surfaces of the first sheet by an adhesion member, and 4) wherein a thickness of each of the insulation spacers is less than 50% of the first distance.
Chen discloses a plurality of insulation spacers (heat insulation sheet, 40) for use between the long side surfaces of adjacent battery cells (10/20/30), which are arranged in a first direction such that long side surfaces of adjacent battery cells (10/20/30) face one another, wherein each of the insulation spacers (heat insulation sheet, 40) comprising a plurality of MICA sheets (1/2/3), the MICA sheets (1/2/3) being adhered to one another by an adhesion member (adhesive layer, 4/5/6/7) (Figures 1-2, p.1, lines 28-38). Chen further discloses that MICA sheets (1/2/3) are both heat-insulating and flame-retardant (p.1, line 16 – p.2, line 47). Chen further teaches that by layering multiple mica sheets (1/2/3) via an adhesion member (adhesive layer, 4/5/6/7), an insulation spacer (heat insulation sheet, 40) having excellent heat insulation and pressure resistance is produced which is capable of delaying expansion of a thermal runaway situation (p.2, lines 1-8). Chen further discloses that the thickness of the second MICA sheets (1/3) may be greater than the thickness of the first MICA sheet (2) (p. 2, lines 32-33), but does not provide a value for the thickness of any of the first MICA sheet (2) and second MICA sheets (1/3). Chen further teaches that when the battery cells (10/20/30) are in the charging state the battery cells (10/20/30) will be slightly expanded, thus necessitating that the insulating spacers (heat insulation sheet, 40) are not filling up the entire space between adjacent battery cells (10/20/30)  (p.2, line 46- p.3, line 5).
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the energy storage module of the instant application to have the plurality of battery cells are arranged in a first direction such that long side surfaces of adjacent battery cells face one another and then place at least one of the insulation spacers  between the long side surfaces of each adjacent pair of the battery cells, as it is a known in the art as a common configuration for battery cells and insulation spacers within an energy storage module. The skilled artisan would further find obvious to select for the insulation spacer of the reference application, an insulation spacer comprising a heat-insulating first sheet and a plurality of flame- retardant second sheets respectively adhered to opposite surfaces of the first sheet by an adhesion member, with reasonable expectation of success in providing an insulation spacer with excellent heat insulation capable of delaying expansion of a thermal runaway situation (p.2, lines 1-8). Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention when selecting a thickness for the insulation spacers to select a thickness less than 50% of the distance between adjacent battery cells to provide adequate space for the battery cells to expand during charging, as taught by Chen. By doing so, all of the limitations of Claim 1 of the instant application would be met by modified reference application. 
Following these modifications, Claims 1, 5, and 18-22 of the reference application meet all of the limitations of Claims 14-18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-7, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of copending Application No. 16/901,538 (reference application). The subject matter of Claims 1-9 of the reference application anticipate all of the limitations of Claims 1-3, 5-7, 10, and 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because though the Notice of Allowance has been mailed, the patent has not (yet) been issued.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5-7, 10, and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-9 of prior U.S. Patent No. 11145933B2. This is a statutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments related to the rejection of Claim 1 under 35 U.S.C. 103, the examiner maintains that the combination of the cited art meets all of the limitations of amended Claim 1. Though the examiner agrees that Chen teaches that the outer adhesion members (adhesive layers, 4/7) of the insulation spacers (heat insulation sheet, 40) are attached to the inner sides of the battery cells (10/20/30) in the battery configuration disclosed by Chen, the examiner does not suggest to apply the battery configuration of Chen to Ohshiba upon the modification in Claim 1. The modification of Ohshiba by Chen outlined in Claim 1 includes applying only the configuration of the insulation spacers (heat insulation sheet, 40) of Chen, such that each insulation spacers comprises three mica sheets adhered to one another via adhesion members. Further as detailed previously in the rejection of Claim 4 (found above in this office action in the rejection of amended Claim 1), the additional modification of Ohshiba by Chen requires that the insulation spacer be applied to the battery configuration of Ohshiba, such that the insulation spacer fits within the support member (120) of Ohshiba. Thus, it would be obvious to the skilled artisan to select for the thickness of the insulation spacers, a thickness less than 50% to meet the requirements of Ohshiba.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724